Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of China Modern Agricultural Information, Inc. (the “Company”) on Form 10-Q for thequarter endedDecember 31, 2011 (the “Report”), I, Liu Yanyan, ChiefFinancial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:February 21, 2012 By: /s/ Liu Yanyan Liu Yanyan Chief Financial Officer (Principal Financial Officer and Chief Accounting Officer)
